180 F.2d 891
LEIMER,v.REEVES, District Judge.
No. 14077.
United States Court of Appeals, Eighth Circuit.
March 31, 1950.Rehearing Denied April 17, 1950.

W. A. Leimer pro se.
Ed Dupree, Gen. Counsel, Office of the Housing Expediter, Leon J. Libeu, Asst. Gen. Counsel, Cecil H. Lichliter, Special Litigation Atty., all of Washington, D.C., and Joseph E. Babka, Chief, Litigation Section, of St. Louis, Mo., submitted brief for respondent.
Before SANBORN, WOODROUGH, and THOMAS, Circuit Judges.
PER CURIAM.


1
W. A. Leimer, petitioner, the lessee of rental property in Kansas City, Missouri, complains of certain rulings made by Honorable Albert L. Reeves, United States District Judge for the Western District of Missouri, in an action brought by Tighe E. Woods, Housing Expediter, against the petitioner to enjoin the collection of rents alleged to be in excess of applicable rent ceilings, and has petitioned this Court for a writ of mandamus to compel Judge Reeves to stay the proceedings in that case and to take certain other action.


2
The respondent has moved for a dismissal of the petition upon the grounds that a writ of mandamus will not be issued as a substitute for an appeal, that such a writ is unnecessary to aid or to protect the jurisdiction of this Court, that the rulings complained of by the petitioner were discretionary and are subject to review only on appeal, and that the rulings were not erroneous.


3
The petition is dismissed upon the grounds that the rulings complained of are not reviewable in mandamus proceedings (Sound Investment & Realty Co. v. Harper, 8 Cir., 178 F.2d 274), that the issuance of a writ of mandamus is unnecessary to aid or to protect the jurisdiction of this Court (Roche v. Evaporated Milk Association, 319 U.S. 21, 25, 63 S.Ct. 938, 87 L.Ed. 1185), and that petitioner's remedy by appeal is adequate.